Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks any discernable step.
	It is unclear how “finished” affects claim 28.
	It is unclear all the listed articles are required by claim 30.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,18,22 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107163447
	The reference exemplifies (paragraph 26) a composition that includes polycarbonate, methacrylimide, silica and other materials. The “methacrylimide” is actually polymethacrylimide (paragraph 31). Silica qualifies as applicant’s metal oxide (see page 10 line 23 of spec). Polymethacrylimide is applicant’s PMMI.

	In regards to applicant’s dependent claims:
	Normalized to 100%, the amount of polymethacrylimide in the cited example is ~5%.
	The composition is useful as a housing for electronics (paragraph 29).


Claims 16,18,22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN107163447 in view of Petter 2004/0180980.
	Petter (paragraph 32) is cited to confirm the meaning of “polymethacrylimide”.

Claims 17 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over CN107163447 in view of Wehrmann 2012/0022204.

	PLEXIMID’s are commercially available “polymathacrylimides”. PLEXIMID’s have been blended with polycarbonates (see Wehrmann table 1).
	It would have been obvious to use any commercially available “polymethacrylimide” in CN107163447’s composition.
	Applicant (page 14 line 12 of spec) states PLEXIMID is applicant’s source of PMMI. It is assumed that Wehrmann’s PLEXIMID’s have applicant’s required properties.

Claims 16-18,24-26,29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmann 2012/0022204 in view of Baron 4049614.
	Wehrmann exemplifies ((table 1) blends of polycarbonate with 0.1-0.5% PLEXIMID. Applicant (page 14 line 12 of spec) states PLEXIMID is applicant’s source of PMMI. It is assumed that Wehrmann’s PLEXIMID’s have applicant’s required properties.
	These examples lack silica and/or TiO2. However, Wehrmann does suggest pigments, fillers, stabilizers etc etc (paragraph 61, 67).
	Baron (col 3 line 42) teaches TiO2 is used to pigment polycarbonate typically at 2-8g per pound of polycarbonate. Baron (col 3 line 47-56) teaches silica improves the surface of polycarbonate moldings in small amounts.
	It would have been obvious to include small amounts of silica and/or TiO2 into Wehrmann’s composition for their expected effect.

	In regards to applicant’s dependent claims:
.
	
Claims 16-21,24-26,29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmann 2012/0022204 in view of Rawlings 3360498.
	Wehrmann exemplifies (table 1) blends of polycarbonate with 0.1-0.5% PLEXIMID. Applicant (page 14 line 12 of spec) states PLEXIMID is applicant’s source of PMMI. It is assumed that Wehrmann’s PLEXIMID’s have applicant’s required properties.
	These examples lack silica. However, Wehrmann does suggest pigments, fillers, stabilizers etc etc (paragraph 61, 67).
	Rawlings (abstract; col 2 line 7) teaches coated silica stabilizes polycarbonate moldings in amounts up to 10%.
	It would have been obvious to include up to 10% silica into Wehrmann’s composition for their expected effect.

	In regards to applicant’s dependent claims:
	Wehrmann’s composition is useful in many fields (paragraph 81).
	
Claims 16,18-22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over JP63221155 in view of Rawlings 3360498.
	JP63221155 exemplifies (#3) a blend of 60 parts polycarbonate, 40 parts ABS, 5 parts polyglutarimide and 0.5 parts impact modifier.
	This example lacks silica. However, the reference does suggest pigments, fillers, stabilizers etc etc (page 5 of translation).

	It would have been obvious to include up to 10% silica into JP’155’s composition for its expected effect.

	In regards to applicant’s dependent claims:
	JP155’s composition is useful in automobiles (page 6 of translation). The composition can be considered a “composite”.


Claims 23 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Applicant’s tables show the inclusion of large amounts of metal/metaloid oxide to PC/PMMI blends does not exhibit the expected deterioration in Mw. 
	It is noted that applicant’s data shows no unexpected results for silica or TiO2  compositions having relatively low amounts of metal oxide.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                                         9/10/11